Citation Nr: 0607617	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative joint disease.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from January 1974 to January 
1977.

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The RO scheduled the veteran for a hearing before a Veteran's 
Law Judge at the Central Office in Washington, D.C. in May 
2005, but the veteran failed to appear.  The veteran has made 
no attempt to explain his absence or to request a 
rescheduling of the hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO has not fulfilled its duty to assist the veteran in 
substantiating his claim and must obtain all service medical 
records, if available, for periods the veteran was in active 
and reserve duty.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(c)(4) (2005).  

While the RO adequately assisted the veteran in procuring 
private medical records, it failed to adequately assist in 
obtaining service medical records.  The service medical 
records the RO obtained consist of only a separation 
examination report and dental records.  In his original claim 
for benefits filed in March 2003, the veteran specified that 
he injured his back while traveling to or from a military 
assignment in California in March 1974 and was treated at the 
Marine Corps sick-bay in California.  The RO last attempted 
to obtain the veteran's service medical records in April 1977 
(records were forwarded from National Personnel Records 
Center (NPRC) in June 1977).  According to the veteran's DD 
Form 214, upon his discharge from active service he went into 
the Marine Corps Reserves.  Thus, it is likely that his 
complete service medical records were not forwarded to NPRC 
at that time.  Accordingly, another request for the veteran's 
service medical records should be made to the NPRC.  He also 
reported being treated for back problems at the Lambert Air 
Force Base in St. Louis in 1978 while a member of the Air 
National Guard.  The RO never requested records from that 
facility.  The RO should make a more diligent attempt to 
obtain the records necessary to substantiate these claims.   

The RO also requested from the veteran, the complete address 
for Clayton Medical Center.  The veteran never responded to 
this request and the RO was unable to obtain those records.  
The RO should again request that the veteran provide a 
complete address for Clayton Medical Center.

Accordingly, this case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's medical records from the 
Lambert Air Force Base for periods 
after the veteran's separation in 
January 1977.  If these records are not 
available, a negative reply is 
required.

2.  Make arrangements to obtain the 
complete service medical records from 
his period of active service from 
January 1974 to January 1977.  If these 
records are not available, a negative 
reply is required.

3.  Request that the veteran provide a complete 
address for Clayton Medical Center in VA Form 21-
4142 (Authorization and Consent to Release 
Information to VA).

4.  If additional medical records are 
obtained and they show evidence of 
treatment for a low back injury, the 
veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any lower back disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any lower back disorder found on 
examination is more likely than not 
(i.e., probably greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), causally or 
etiologically related to the veteran's 
military activity.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination. 

5.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
low back disorder should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the 
case should be returned to the Board 
for further appellate consideration, if 
in order.  

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2005).



_________________________________________________
John E. Ormond Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

